DETAILED ACTION
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group II, claims 9 and 11 in the reply filed on 5/2/2022 is acknowledged.  The traversal is on the ground(s) that rejoined is requested.  This is not found persuasive because this is not a valid reason for the removal of the restriction requirement before examination. However, after examiner any claims containing all of the limitations of an allowed claim will be rejoined.
The requirement is still deemed proper and is therefore made FINAL.
Claims 10 and 12-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 5/2/2022.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Urban et al. (JP H 11-100521A), in view of Okada et al. (JP 2007-119774A).
Regarding claim 9
Urban discloses a mixed quinacridone crystal pigment obtained through ring closure of 2,5-dianilinoterephtalic acid and 2,5-di(4-toluindo)terephthalic acid having a 2(theta) = 27.16, 13.73, and 5.80 (paragraphs 0034-0035, and 0064).  It is noted that the pigment obtained by ring closure would include a solid solution pigment of unsubstituted quinacridone and 2,9-dimethylquinacridone.
The intensity ratio of the peak is a property of the solid pigment, and as Urban anticipates the claimed solid pigment, it is expected to have the same properties. When the reference discloses all the limitations of a claim except a property or function, and the examiner cannot determine whether or not the reference inherently possesses properties which anticipate or render obvious the claimed invention but has basis for shifting the burden of proof to applicant as in In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980).  See MPEP  § § 2112- 2112.02.
Although, Urban does not disclose that the pigment is mixed with water and a pigment dispersion, Urban does disclose that the pigment is used to form a printing ink and used in the form of a dispersion liquid (paragraph 0029). However, Okada discloses that such quinacridone pigments are made into the form of dispersion liquids by mixing with water and a styrene novolak resin (i.e. pigment dispersant) and used as the water borne pigment dispersion for ink jet recording (scope of claims; paragraphs 0011 and 0013). Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to add to the teachings of Urban by mixing his pigment with water and a pigment dispersant, with a reasonable expectation of success in forming a useful pigment dispersion for inkjet printing, as suggested by Okada.
Regarding claim 11
Okada discloses that the average pigment particle size used in making a water-borne pigment dispersion liquid for inkjet recording is 30 to 150 nm, and the ratio between the major axis and minor axis is about 1 to 2 (claim 7).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES E MCDONOUGH whose telephone number is (571)272-6398. The examiner can normally be reached Mon-Fri 10-10.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 5712721177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMES E. MCDONOUGH
Examiner
Art Unit 1734



/JAMES E MCDONOUGH/Primary Examiner, Art Unit 1734